Order, entered on August 13, 1963, denying arbitration pending a determination of whether or not insurance was in effect at the time of the accident and directing trial of said issue unanimously modified, on the law, to add as an additional issue whether the deceased were at the time of the accident “ insureds ” within the meaning of the Standard New York Accident Indemnification Endorsement and, as so modified, unanimously affirmed, without costs. Special Term correctly decided that the issue of whether the automobile allegedly causing the accident was or was not insured at the time of the accident was a preliminary issue not embraced within the provisions for arbitration and, as such, requiring a trial before arbitration could be invoked (Matter of MV AIC [Lindner] 17 A D 2d 610). The papers presented an additional question as to the status of the deceased persons represented here by their administrator, and this issue should be similarly disposed of. Concur — Breitel, J. P., McNally, Eager, Steuer and Staley, JJ.